Notice of Allowance

Response to Arguments

Applicant’s arguments filed on September 13, 2021, with respect to claim(s) 1-3, 5-6, 8-12, 14-15 and 17-21 have been fully considered [see applicant’s arguments pg. 13]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

10 (Currently Amended). A system for comprehensive monitoring, analysis and maintenance of water and equipment in swimming pools, the system comprising: 
a local processing unit for each of the swimming pools, the local processing unit of each of the swimming pools being configured for monitoring and accumulating data associated with its corresponding swimming pool, the local processing unit of each of the swimming pools being configured to receive: 5U.S. Patent Application No. 16/474,757Atty. Dkt. YIZHACKIA 

non-sensory data from a plurality of sources, said non-sensory data being pertinent to at least one of: 
required maintenance procedures of the corresponding swimming pool, 
location and environmental conditions of the corresponding swimming pool, 
planned activities pertaining to the corresponding swimming pool, and
weather forecast and climatic data associated with location of the corresponding swimming pool, and 
an online server configured to receive the sensor data and non-sensory data from said local processing unit of each one of the swimming pools, applying machine learning algorithms to incorporate and analyze said sensor data and non-sensory data, for each swimming pool, and obtain an optimal policy for pool maintenance of each swimming pool, based on analysis of the sensor and non-sensory data of [[a]] the corresponding swimming pool, and providing an online interface for at least one user of the corresponding swimming pool, 6U.S. Patent Application No. 16/474,757Atty. Dkt. YIZHACKIA 
wherein the optimal policy, of each one of the swimming pools, is achieved by estimating future influences of weather behavior and planned activities of the corresponding swimming pool, on values of chemical and/or biological substances in the corresponding swimming pool, within a predefined future period and evaluating values of chemical and/or biological substances to be added to the corresponding 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 1, 10 and 18, the claims are allowed for the reasons provide in the office action mailed on June 11, 2021

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685